Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-14 are currently pending and are examined on the merits herein.

     Priority

	Acknowledgment is made of applicant's claim for foreign priority.  It is noted, however, that applicant has not provided English translations of the certified copy of the Korean applications (10-2017-0148790 & 10-2018-0128557) as required by 35 U.S.C. 119(b).  Nonetheless, the priority date of the instant invention is November 09th, 2017 (the date of one of the priority application).  Without the English translations, one cannot ascertain if the instant invention is present in the Korean applications.  Therefore, art prior to the PCT date, but not before the date of the Korean applications may be cited against the claims.

						          IDS

	The information disclosure statement (IDS) submitted on 12/21/06 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Objections

Claims 1, 5-6, and 10 are objected to because of the following informalities:  Claims 1, 5, 6, and 10 all recite that X can be defined as “cyan”.  However, the correct term should be “cyano” and needs to be corrected in all claims.   Appropriate correction is required.


Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4 and 8-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16, 18-19, 22, and 24-25 of co-pending Application No. 16/981,916 (hereinafter Park US Patent Application No. ‘916).  Although the conflicting claims are not completely identical, they 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

s 8-13 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting lung cancer cells and colon cancer cells comprising administering the Selenopsammaplin A compounds of Formula (I) and Formula (II), does not reasonably provide enablement for preventing any and all cancers by administering the aforementioned compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a pharmaceutical composition for preventing or treating cancer and to a method for preventing or treating cancer, the method comprising administering selenopsammaplin A or a derivative thereof represented by the following Chemical Formula 1 or 2, an isomer thereof, or a pharmaceutically acceptable salt thereof as an active ingredient to a subject in need thereof.  The instant specification fails to provide information that would allow the skilled artisan to practice the prevention of cancer.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a pharmaceutical composition for preventing or treating cancer and to a method for preventing or treating cancer, the method comprising 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “prevention of every single cancer in existence”. While “inhibition of lung cancer and colon cancer cells” might theoretically be possible by administering the selenopsammaplin A compounds of the invention, as a practical matter it is nearly impossible to achieve prevention of all possible cancers in existence with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for preventing cancers and disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for prevention of any cancer, other than growth inhibition of lung cancer and colon cancer cells. The latter is corroborated by the working examples on pages 37-39 in the specification.  


	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed selenopsammaplin A compounds could be predictably used for the prevention of every single cancer in existence as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.



Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8 and 10-13 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting lung cancer cells and colon cancer cells comprising administering the Selenopsammaplin A compounds of Formula (I) and Formula (II), does not reasonably provide enablement for treating every single cancer by administering the aforementioned compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a pharmaceutical composition for preventing or treating cancer and to a method for preventing or treating cancer, the method comprising administering selenopsammaplin A or a derivative thereof represented by the following Chemical Formula 1 or 2, an isomer thereof, or a pharmaceutically acceptable salt thereof as an active ingredient to a subject in need thereof.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every single cancer in existence.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following 

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to aa pharmaceutical composition for preventing or treating cancer and to a method for preventing or treating cancer, the method comprising administering selenopsammaplin A or a derivative thereof represented by the following Chemical Formula 1 or 2, an isomer thereof, or a pharmaceutically acceptable salt thereof as an active ingredient to a subject in need thereof. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact that nowhere in the specification did applicant demonstrate treatment of a variety of cancers.  In fact, the specification only showed that administration of selenopsammaplin A compounds led to growth inhibition of lung cancer and colon cancer cells.  Moreover, the examiner contends that because various cancers are characterized by contrasting etiology and mechanisms of action, what is applicable to one cancer is not necessarily applicable to every other cancer in existence.  Such idea is supported by Golub et al. (see Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537) who teach that in the current art that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, to maximize efficacy and minimize toxicity.  Cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of any and every single cancer in existence”. While “inhibition of lung cancer and colon cancer cells” might theoretically be possible by administering the selenopsammaplin A compounds of the invention, as a practical matter it is nearly impossible to achieve treatment of all possible cancers in existence with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for treating various cancers and disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for treating a variety of cancer subtypes, other than growth inhibition of lung cancer and colon cancer cells. The latter is corroborated by the working examples on pages 37-39 in the specification.  


	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed selenopsammaplin A compounds could be predictably used for the treatment of every single cancer in existence as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated by the court in Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886, 1892 (CAFC 2004), regarding the written description requirement:
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice…. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.

In this instant application, applicant did not specifically describe in the specification what is meant by “derivative of Selenopsammaplin A” as recited in the claims as being useful in treating and/or preventing cancer.  Specifically, the examiner contends that nowhere in the specification did applicant describe what part of the compound if segmented would be considered a derivative;  In fact, nowhere in the specification did applicant describe what a derivative looks like and what moiety is attached to said derivative that leads to its effectiveness in preventing and/or treating cancer.  Given that the claims are directed to a selenopsammaplin A, the examiner is unable to ascertain which part of formula (I) and of Formula (II) would be considered a 
As a result, the Examiner contends that the specification did not reasonably convey to those skilled in the art that the applicant was in possession of such limitation as of the date of invention.


Conclusion
No claims are allowed.

The examiner further acknowledges that the closest art is Park et al. (KR2014/0141904, cited by applicant and filed on an IDS 1449) who teach new psammapline A derivatives as anticancer agents and pharmaceutical compositions thereof (see abstract).  However, such compounds recite a Sulfur-Sulfur bond (disulfide bond) as opposed to attachment of Se-Se bond and thus does not render obvious the instant invention.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/11/2022





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.